Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to the defendant to move for reargument at a Special Term held not more than twenty days after the service of a copy of the order *1066herein upon additional affidavits showing the consideration claimed to have been given for the making of the alleged agreement. The entry of the order for summary judgment and the entry of such judgment are stayed pending the hearing and determination of the motion for reargument. All concur. (The order denies plaintiff’s motion for summary judgment in an action on a promissory note.) Present —■ Crosby, P. J., Cunningham, Dowling, Harris and McCurn, JJ.